779 N.W.2d 792 (2010)
In re RECOMMENDATION OP JUDICIAL TENURE COMMISSION.
Docket No. 139830.
Supreme Court of Michigan.
March 11, 2010.

Order
On order of the Court, the Judicial Tenure Commission Decision and Recommendation is considered. Pursuant to MCR 9.225, we remand this matter to the Judicial Tenure Commission for further explication. We DIRECT the Judicial Tenure Commission to file a supplemental report within 56 days of the date of this order, stating the substance of the allegations contained in the request for investigation that was dismissed as part of the settlement agreement, and how that matter and the cases referenced in paragraphs 14a-14dd of the settlement agreement were brought to the attention Of the Judicial Tenure Commission. The supplemental report shall also address with respect to each case referenced in the settlement agreement whether the parties or their attorneys were contemporaneously notified of the dismissal of the case and, if so, did they complain? If they did not complain, did respondent prevent them from doing so? The supplemental report shall also address whether any dismissal or action by respondent subordinated the substantive legal merits of any case to respondent's determination to mislead the State Court Administrative Office.
We retain jurisdiction.